DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  it is suggested to remove the ‘when’ from the limitation “wherein when the seat is moved relative to the bending shoe when the tube is raised or lowered”.  
Claim 18 is objected to because of the following informalities:  it is suggest add the term ‘a’ between “includes” and “connection” in line 1 such that the limitation reads as: wherein the workpiece includes a connection coupling.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 19, the claim states “when the connection coupling engages the support plate”, this renders the claim indefinite since it has been previously set forth that seat is configured to receive the connection coupling (claim 17), therefore it is unclear how only a part of the seat is now to 
The claim states “the second sensor being configured to sense movement of the support plate relative to the block when the connection coupling engages the support plate”, it is unclear how the support plate is to move and also engage the connection coupling. It is noted that the specification [see paragraph 0167] and drawings appear to support the push plate engaging with the connection coupling which in turn creates the movement of the support plate.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 14 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green et al (US 5,632,175).
In reference to claim 1, Green et al discloses a bender comprising a rotatable bending shoe (90) having at least one channel therein configured to receive a workpiece,
a seat (92) proximate to the bending shoe [see figure 1] and configured to receive the workpiece thereon, and

In reference to claim 3, Green et al further discloses the sensor is configured to sense an end of the workpiece [it is noted that sensing the movement of the workpiece encompasses sensing the entire workpiece including an end].
In reference to claim 4, Green et al further discloses the seat (92) is movable relative to the bending shoe [see col. 5 lines 57-59].
In reference to claim 5, Green et al further discloses the seat is vertically movable relative to bending shoe (90) [see col. 5 lines 57-59].
In reference to claim 6, Green et al further discloses the seat is laterally movable relative to the bending shoe [it is noted that the seat is defined as an encoder roll 92 and any given point along the roll will move laterally relative to the bending shoe during rotation].
In reference to claim 7, Green et al further discloses the seat (92) is vertically movable relative to the bending shoe and is laterally movable relative to the bending shoe [see col. 5 lines 57-59; figure 3].
In reference to claim 8, Green et al further discloses a frame (cylinder of air cylinder 93), a tube (piston of air cylinder 93) extending through the frame and movable relative thereto, the seat being mounted on the tube [see figure 3], wherein the sear is moved relative to the bending shoe (movable vertically) when the tube is lowered [see col. 5 lines 57-59].
In reference to claim 9, Green et al further discloses a motor which causes movement of the tube [see abstract; it is noted that the tube is moved by the drive module that comprises of driven rolls drive by a drive motor].
In reference to claim 14, Green et al further discloses the bending shoe and the sear are mounted on a frame [see figure 1].
In reference to claim 16, the bender further comprises a clamping assembly configured to clamp the workpiece, the seat being positioned between the clamping assembly and the bending shoe [see figure 3]. 
In reference to claim 17, Green et al discloses a combination comprising of a workpiece (16),
a bender comprising of
	a rotatable bending shoe (90) having at least one channel therein configured to receive a workpiece,
a seat (92) proximate to the bending shoe [see figure 1] and configured to receive the workpiece thereon, and
a sensor (seat is defined as an encoder roll which is a sensor in itself) provided on the seat which is configured to sense the presence of the workpiece [see col. 5 lines 55-56].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al.
Green et al discloses the use of a rotary encoder to measuring the movement of the tube but fails to disclose the encoder being a laser encoder.
However, one of ordinary skill in the art would recognize that a laser encoder and a rotary encoder are art recognized equivalents since both measure a length (i.e. position).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotary encoder of Green et al with a laser encoder to obtain the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].
2.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al in view of Beckwell (US 3,561,126).
Green et al further discloses the seat comprises of a block (roll) having a arcuate shaped pocket therein. Green et al discloses the invention substantially as claimed except for wherein the seat comprises a block with a V shaped pocket. 
However, Beckwell teaches of a bending apparatus where a seat comprising of a block (16) having a V shaped pocket is provided for supporting the tube in a freely rotatable manner during the bending operation [see col. 2 lines 24-29].
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the arcuate shaped pocket of Green et al with the V shaped pocket, as taught by Beckwell, in order to obtain the predictable results of allow for rotation of the tube in addition to axial advancement during the bending operation [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 
Allowable Subject Matter
Claims 10-13 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725